Baldwin, J.
The District Court overruled an application of defendants for a continuance, and from this the defendants appeal. A commission had been issued by defendants to take the deposition of a certain witness residing in Oregon. This was issued in December, 1859, and no return had been made up to the time of trial in June, 1860. The court in its discretion held this was not a sufficient showing of diligence to obtain the testimony of defendants’ witness. We are unable to discover any abuse of the discretion reposed in the District Court, in this ruling, the defendants having failed to show any steps taken to procure a second commission in this interval of time.
Affirmed.